706 S.E.2d 779 (2011)
STATE of North Carolina
v.
Cody James MARLER.
No. 459PA10.
Supreme Court of North Carolina.
April 7, 2011.
David L. Neal, for Marler, Cody James.
Catherine Jordan, Assistant Attorney General, for State of N.C.
Michael Bonfoey, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 25th of October 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of April 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).